 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 1 of 15 PageID 1




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                    CASE NO.:


VICTORIA MORRIS,

             Plaintiff,

vs.

ELIPSIS ENGINEERING &
CONSULTING, LLC, a Florida
Limited Liability Company,

             Defendant.
                                       /

  COMPLAINT AND DEMAND FOR JURY TRIAL AND REQUEST FOR
          INJUNCTIVE AND DECLARATORY RELIEF

      Plaintiff, VICTORIA MORRIS (“Ms. Morris” or “Plaintiff”), by and through

her undersigned counsel, hereby files this Complaint against the Defendant, ELIPSIS

ENGINEERING & CONSULTING, LLC. (“EEC” or “Defendant”), and alleges the

following:

      1.      Plaintiff brings this action pursuant to the Family and Medical Leave

Act, as amended, 29 U.S.C. § 2601, et seq. (“FMLA”), the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), and Chapter 760 of the Florida

Civil Rights Act (“FCRA”), to recover from Defendant back pay, an equal amount

as liquidated damages, other monetary damages, equitable relief, front pay,
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 2 of 15 PageID 2




declaratory relief, compensatory damages, punitive damages, and reasonable

attorneys’ fees and costs..

              JURISDICTION, VENUE AND FMLA COVERAGE

         2.   This Court has jurisdiction over Plaintiff’s FMLA claims pursuant to 28

U.S.C. § 1337 and the FMLA, and has the authority to grant declaratory relief under

the FMLA and pursuant to 28 U.S.C. § 2201, et seq.

         3.   This Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28

U.S.C. § 1331, as they arise under 42 U.S.C. § 12101, et seq.

         4.   This Court also has supplemental jurisdiction over Plaintiff’s FCRA

claims, as they arise out of the same operative facts and circumstances as Plaintiff’s

FMLA/ADA claims.

         5.   At all times relevant hereto, Plaintiff was an employee of Defendant.

         6.   Plaintiff worked for Defendant in Orange County, Florida, therefore this

venue is proper.

         7.   Defendant is a Florida limited liability company that is located and does

business in Orange County, Florida, and is therefore within the jurisdiction of the

Court.

         8.   At all times relevant hereto, Defendant was an employer covered by the

FMLA, because it was engaged in commerce or in an industry affecting commerce

that employed 50 or more employees within 75 miles of where Plaintiff worked, for




                                           2
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 3 of 15 PageID 3




each working day during each of 20 or more calendar workweeks, prior to seeking

leave under the FMLA.

         9.     At all times relevant hereto, Plaintiff was an employee entitled to leave

under the FMLA, based on the fact that she: (a) suffered from a serious health

condition as defined by the FMLA which necessitated FMLA leave; and (b) was

employed by Defendant for at least 12 months and worked at least 1,250 hours during

the relevant 12-month period prior to him seeking to exercise her rights to FMLA

leave.

         10.    Plaintiff is a disabled female. At all times material, Plaintiff was protected

during her employment with Defendant by the FCRA and ADA because:

                a.     Plaintiff was a disabled or “perceived as disabled” employee who

         suffered discrimination and harassment because of her disability or “perceived

         disability” by Defendant; and

                b.     Plaintiff was retaliated against and suffered adverse employment

         action and was subjected to an increasingly hostile work environment as a result

         of her disability or “perceived disability.”

         11.    Defendant was at all times an “employer” as envisioned by the ADA and

FCRA as it employed in excess of fifteen (15) employees.

                              CONDITIONS PRECEDENT

         12.    Plaintiff timely dual-filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on



                                                3
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 4 of 15 PageID 4




Human Relations (“FCHR”) on or about June 9, 2020.

        13.    Plaintiff received her Right to Sue letter from the EEOC on March 18,

2021.

        14.    Plaintiff timely files this lawsuit and has complied with all

administrative prerequisites.

        15.    All conditions precedent to this action have been satisfied and/or

waived.

                                    GENERAL ALLEGATIONS

        16.    Ms. Morris worked for Elipsis as a Technical Administrative Specialist, from May

3, 2016, and was subsequently promoted to Associate Contract Support Specialist (“ACSS”) in

July 2019, and worked in that capacity until termination on July 6, 2020.

        17.    During her time with Elipsis, Ms. Morris was an excellent employee, with no

history of non-ADA/FCRA/FMLA-related attendance, performance or tardiness issues.

        18.    In fact, Ms. Morris worked without issue until the COVID-19 outbreak, when she

began to show a low-grade fever indicative of the deadly viral disease and was allowed to work

from home as a result.

        19.    On March 23, 2020, Ms. Morris sought medical attention and was diagnosed with

her disability; pursuant to this diagnosis, Ms. Morris’ physician informed her that her disability

may flare up, causing her extreme pain, and excused her from work until March 30, 2020.

        20.    While Ms. Morris was thankfully not diagnosed with Coronavirus, her physicians

informed her that her symptoms were related to gallstones/gallbladder disease.

        21.    Ms. Morris’ medical condition causes her extreme bouts of pain that substantially


                                                4
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 5 of 15 PageID 5




limit the major life activities of walking, standing, lifting, bending, concentrating, thinking, and

working, and as such, is considered a “protected disability” under the ADA/FCRA.

       22.     Ms. Morris immediately informed her Supervisors, Sarah Blake (“Ms. Blake”) and

Mike Allen (“Mr. Allen”), of her disability and need for leave.

       23.     Her supervisors, including Project Engineer, Renee Pearson (“Ms. Pearson”),

directed Ms. Morris to Human Resources Representative, Tom Archambault (“Mr. Archambault”),

and she contacted same to ask for guidance on her FMLA rights.

       24.     Ms. Morris applied, and was eventually approved for, intermittent FMLA and

continued working from home due to being a high-risk for patient for COVID-19.

       25.     Unfortunately, on April 27, 2020, Ms. Morris’ disability flared up, causing nausea,

vomiting, and extreme pain. Despite dealing with intense symptoms, Ms. Morris reached out to

Mr. Allen and informed him that she was experiencing a flareup of her symptoms and would be

unavailable for an hour or two.

       26.     After the worst parts of the flare up subsided, Ms. Morris continued communicating

with her team and reviewing data relating to her current project.

       27.     That the same day, Ms. Blake sent out a stern e-mail to all Elipsis employees

warning them to follow strict guidelines when reporting symptoms of illness or disabilities.

       28.     Pursuant to this, at the end of the workday, Elipsis instructed Ms. Morris not to

return to work until she could provide a doctor’s note.

       29.     On May 4, 2020, Project Managers, Carlos Dawson (“Mr. Dawson”), Aleacia

Spann (“Ms. Spann”), and Ms. Pearson, called Ms. Morris and informed Ms. Morris that she would

be under increased scrutiny, supervision, and surveillance.

       30.     When Ms. Morris inquired if other ACSS employees in Elipsis were being subject


                                                 5
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 6 of 15 PageID 6




to the same increased scrutiny, the Project Managers confirmed she was the only one.

        31.    Ms. Morris objected at this disparate treatment and informed the Project Managers

that she would need to speak to Human Resources regarding this discriminatory disparate

treatment.

        32.    The very next day after her objections, Mr. Archambault and Ms. Blake contacted

Ms. Morris and informed her that she was being removed from her current project.

        33.    Utilizing her FMLA, on May 26, 2020, Ms. Morris underwent surgery and returned

to work on June 4, 2020.

        34.    Upon Ms. Morris’ return to work from FMLA, Ms. Blake immediately informed

Ms. Morris that her ACSS position was not held for her, and instead, transferred her to an

unrelated, undesirable position.

        35.    Again, Ms. Morris objected, and again, Elipsis failed to remedy its discriminatory

and retaliatory actions.

        36.    Unable to escape Elipsis’ pervasive discriminatory/retaliatory environment, and

being stripped of all of her responsibilities, Ms. Morris had no other choice but provide her two-

week notice of resignation on July 6, 2020.

        37.    Any reasonable person in Ms. Morris’ position would have similarly felt compelled

to resign.

        38.    Immediately after becoming aware of Ms. Morris’ resignation notice, Elipsis’

managers simply informed Ms. Morris that they were parting with her employment that same day,

clearly indicating that its ultimate goal was to push her out of her position.




                                                  6
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 7 of 15 PageID 7




      COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

      39.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-19, above.

      40.    At all times relevant hereto, Plaintiff was protected by the FMLA.

      41.    At all times relevant hereto, Plaintiff was protected from interference

under the FMLA.

      42.    At all times relevant hereto, Defendants interfered with Plaintiff by

refusing to restore her to the same, or equivalent, position upon her return from

FMLA leave.

      43.    As a result of Defendants’ willful and unlawful acts by interfering with

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

      44.    As a result of Defendants’ willful violation of the FMLA, Plaintiff is

entitled to liquidated damages.

      WHEREFORE, Plaintiff demands judgment against Defendants for back

pay, an equal amount as liquidated damages, immediate reinstatement into her

position/injunctive relief, other monetary damages, equitable relief, declaratory

relief, reasonable attorneys’ fees and costs, and any and all further relief that this

Court determines to be just and appropriate.

               COUNT II- RETALIATION UNDER THE FMLA


                                          7
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 8 of 15 PageID 8




      45.     Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 3, 5 through 7, 10 through 16, 17 through 21, 24 through 27, 30

through 39, 41 through 48, 49 through 60, 63, 65, 69 through 73, above.

      46.     At all times relevant hereto, Plaintiff was protected by the FMLA.

      47.     At all times relevant hereto, Plaintiff was protected from retaliation

under the FMLA.

      48.     At all times relevant hereto, Defendants retaliated against Plaintiff for

her use of FMLA protected leave.

      49.     Defendants acted with the intent to retaliate against Plaintiff, because

Plaintiff exercised her rights to take FMLA leave pursuant to the FMLA.

      50.     As a result of Defendants’ intentional, willful and unlawful acts by

retaliating against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff

has suffered damages and incurred reasonable attorneys’ fees and costs.

      51.     As a result of Defendants’ willful violation of the FMLA, Plaintiff is

entitled to liquidated damages.

      WHEREFORE, Plaintiff demands judgment against Defendants for back

pay, an equal amount as liquidated damages, other monetary damages, equitable

relief, declaratory relief, reasonable attorneys’ fees and costs, and any and all further

relief that this Court determines to be just and appropriate.




                                           8
 Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 9 of 15 PageID 9




                         COUNT III
      DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

      52.     Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 3, 5 through 7, 10 through 16, 17 through 21, 24 through 27, 30

through 39, 41 through 48, 49 through 60, 63, 65, 69 through 73, above.

      53.     The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the ADA.

      54.     The discrimination to which Plaintiff was subjected was based on her

disabilities and/or “perceived disabilities.”

      55.     The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      56.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct

toward her.

      57.     The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

      58.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 12205.

                                           9
Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 10 of 15 PageID 10




      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as

her costs and attorneys’ fees, declaratory and injunctive relief, and such other and

further relief as is deemed proper by this Court.

                         COUNT IV
     DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                    BASED ON DISABILITY

      59.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 4 through 7, 10 through 16, 17 through 21, 24 through 27, 30 through

39, 41 through 48, 49 through 60, 63, 65, 69 through 73, above.

      60.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the FCRA, Chapter

760, Florida Statutes.

      61.    The discrimination to which Plaintiff was subjected was based on her

disabilities/handicaps, or “perceived disabilities.”

      62.    The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.


                                          10
Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 11 of 15 PageID 11




       63.    The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

       64.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to section 760.11(5), Florida Statutes.

       65.    Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused, and continue to cause, irreparable harm.

       WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,

front pay, back pay, emotional distress damages, and punitive damages, as well as

her costs and attorneys’ fees, declaratory and injunctive relief, and such other and

further relief as is deemed proper by this Court.

                          COUNT V
        RETALIATION UNDER THE ADA BASED ON DISABILITY

       66.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 3, 5 through 7, 10 through 16, 17 through 21, 24 through 27, 30

through 39, 41 through 48, 49 through 60, 63, 65, 69 through 73, above.

       67.    Plaintiff was terminated within close temporal proximity of her

objection to Defendant that she felt she was being discriminated against based on

her disability.

       68.    Plaintiff’s objections constituted protected activity under the ADA.

                                           11
Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 12 of 15 PageID 12




      69.    Plaintiff was terminated as a direct result of her objections to what she

reasonably believed to be disability discrimination.

      70.    Plaintiff’s objections to Defendant’s illegal conduct, and her

termination, are causally related.

      71.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

      72.    The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      73.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award of

punitive damages against Defendant, to deter it and others from such conduct in the

future.

      74.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 12205.

      75.    Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable harm.

      WHEREFORE, Plaintiff requests a judgment in her favor and against

Defendant for her actual and compensatory damages, including, but not limited to,


                                           12
Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 13 of 15 PageID 13




front pay, back pay, emotional distress damages, and punitive damages, as well as

her costs and attorneys’ fees, declaratory and injunctive relief, and such other and

further relief as is deemed proper by this Court.

                         COUNT VI
       RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                    BASED ON DISABILITY

       76.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1, 4 through 7, 10 through 16, 17 through 21, 24 through 27, 30 through

39, 41 through 48, 49 through 60, 63, 65, 69 through 73, above.

       77.    Plaintiff was terminated within close temporal proximity of her

objection to Defendant that she felt he was being discriminated against based on her

disability.

       78.    Plaintiff’s objections constituted protected activity under the FCRA.

       79.    Plaintiff was terminated as a direct result of her objections to what she

reasonably believed to be disability discrimination.

       80.    Plaintiff’s objections to Defendant’s illegal conduct, and her

termination, are causally related.

       81.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

       82.    The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,


                                          13
Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 14 of 15 PageID 14




inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      83.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award of

punitive damages against Defendant, to deter it and others from such conduct in the

future.

      84.    Plaintiff is entitled to recover her reasonable attorneys’ fees and

litigation expenses pursuant to Section 760.11(5), Florida Statutes.

      85.    Plaintiff has no plain, adequate, or complete remedy at law for the

actions of Defendant which have caused, and continue to cause, irreparable harm.

WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant

for her actual and compensatory damages, including, but not limited to, front pay,

back pay, emotional distress damages, and punitive damages, as well as her costs

and attorneys’ fees, declaratory and injunctive relief, and such other relief as is

deemed proper by this Court.

                              JURY TRIAL DEMAND

      Plaintiff demands a trial by jury on all issues so triable.




                                           14
Case 6:21-cv-01235-RBD-EJK Document 1 Filed 07/30/21 Page 15 of 15 PageID 15




Respectfully submitted on this 30th day of July 2021.

                                By: /s/ Noah Storch
                                Noah Storch, Esq.
                                Florida Bar No. 0085476
                                Email: noah@floridaovertimelawyer.com
                                RICHARD CELLER LEGAL, P.A.
                                10368 W. SR. 84, Suite 103
                                Davie, FL 33324
                                Telephone: (866) 344-9243
                                Facsimile: (954) 337-2771

                                Attorney for the Plaintiff




                                         15
